Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Boef (US 2006/0244452 A1).	With reference to claim 1, Den Boef teaches A method for obtaining a magnetic resonance dataset, the method including a pilot signal using a magnetic resonance sequence, the method comprising: 	a) generating a pilot signal at a first frequency range (80, ¶0032), 	b) generating a magnetic resonance signal at a second frequency range (78, ¶0031), and	c) acquiring the pilot signal and the magnetic resonance signal simultaneously (¶0032), wherein at least one parameter of the pilot signal is changed during the execution of the magnetic resonance sequence at least once (¶0045).	With reference to claim 5, Den Boef further teaches the at least one parameter of the pilot signal is changed during the application of an RF pulse (¶0032, ¶0045).
	With reference to claim 6, Den Boef further teaches at least one parameter of the pilot signal is saved (¶0033-0034).	With reference to claim 7, Den Boef further teaches parameters including the at least one 
With reference to claim 15, Den Boef further teaches a non-transitory computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer system of a magnetic resonance apparatus that comprises an MR data acquisition scanner having two RF transmitters, an RF receiver, a gradient coil arrangement, and a memory, said programming instructions causing said computer system to:	 generate a pilot signal at a first frequency range (80, ¶0032), 	generate a magnetic resonance signal at a second frequency range (78, ¶0031), and 	acquire the pilot signal and the magnetic resonance signal simultaneously (¶0032), 	wherein at least one parameter of the pilot signal is changed during the execution of the magnetic resonance sequence at least once  (¶0045).
With reference to claim 16, Den Boef further teaches  the at least one parameter is a phase and/or a frequency range (¶0045).	With reference to claim 17, Den Boef further teaches A magnetic resonance apparatus comprising: 	an MR data acquisition scanner comprising two RF transmitters, an RF receiver, and a gradient coil arrangement, a memory in which parameter sets are stored, a computer having access to said memory and being configured to read said parameter sets from said memory (Fig. 1), and said computer 
With reference to claim 18, Den Boef further teaches the at least one parameter comprises a phase (¶0045).	With reference to claim 20, Den Boef further teaches the at least one parameter comprises a frequency (¶0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den Boef as applied to claim 1 above, and further in view of Koninklijke Philips N.V (WO2015/197720 A1), hereinafter referred to as Philips..
With reference to claim 3, Philips teaches the at least one parameter of the pilot signal is changed when a predetermined RF pulse is applied (Page 29 line 12- Page 30, line 7).	With reference to claim 4, Philips teaches the at least one parameter of the pilot signal is changed at a point of time within an excitation cycle (Page 29 line 12- Page 30, line 7).	With reference to claim 9, Philips teaches at least one parameter of the pilot signal is changed at least once in each excitation cycle (Page 29 line 12- Page 30, line 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the changing of the pilot signal as taught in Philips with the method of Den Boef so as to eliminate the requirement for a further communication channel to modulate the pilot signal.
Allowable Subject Matter
Claims 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "change of a phase of the pilot signal is calculated according to a quadratic phase cycle" in combination with the remaining claim elements as set forth in claims 10-12.
The prior art does not disclose or suggest the claimed "change of the phase of the pilot signal is calculated according to a quadratic phase cycle" in combination with the remaining claim elements as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Scott (US 7,123,009 B1) teaches synchronization of wireless transmitted MRI signals in MRI system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852